Title: To George Washington from John Lewis, April 1789
From: Lewis, John
To: Washington, George



Dear Sir,
Lexington [Ky.] April 1789

Since here, have made every enquiry respecting the Land which you wish’d to be informed of. As yet have not been able to get any satisfactory account of it. Mr Geo. May who sold the land to the late Doctr Skinner has promissd to make particular enquiry and give me the information which you want. I expect to leave this in two weeks on my way to New Orleans If I can get the information of the land e’er I leave this shall again write you. I have seen a very extrodinary publication in a Fredericksburg Paper wherin mention is made of Gen. W—ks—n having prepared a fleet of 25 Boats some of them armed with three Pounders and maned with 150 men who intend fighting their way down the Mississippi into the Gulph of Mexico. It is very

extrodinary how such a report coud have taken its rise as Genl W—ks—n is now here and intends down the River at the same time as I do, with only five or Six Tobacco instead of 25 Armed Boats, I fear these reports are set on foot with no good intention. I have sent you a few Pecaun Nuts which I got from a Boat lately arrived here from New Orleans loaded wth Brandy wine Sugar Coffee &ca She leaves this on Saturday next on her return She takes about 30 Hhds Tobacco Besides a quantity of Bacon & Lard. The Inhabitants are making great preperations for Tobaccco, it is supposed there will be at least 3000 Hogsheads made the present year If the Indians are peacable. I much doubt whether they will be so or not they are now doing mischief a few Men have been killd (the last week) on the Kentuckey and one man killd & two wounded at Judge Simm’s Settlement at the Miami, It appears that in spite of Scalping the lands here will be settled. The imigration here is great & I believe will increase. Corn is at 4/ Per bushell at Jamestown the place where Boats commonly Land. The average price in the Country 2/ Per bushell. I hope to have the pleasure of seeing you in August next. Pray present my Compts to Mrs Washington I am Dr Sir Your Most Obdt Serv.

John Lewis

